--------------------------------------------------------------------------------

Exhibit 10.8

Prolocutor Contract of Goldenway Investments Holdings Limited

Prolocutor Contract of Goldenway Investments Holdings Limited

Party A: Goldenway Investments Holdings Limited

With its registered address at: Suite 3702-3704, 37/F., Tower 6, The Gateway,
Harbour City, Kowloon, Hong Kong (referred to as “Party A” hereinafter)

Party B: A Marketing Co., Ltd.


With its registered address at: Suite 904, Valley Centre, Morrison Hill Road,
Wan Chai, Hong Kong (referred to as “Party B” hereinafter)

Party A and Party B agree to enter into the following agreement:

Party A sincerely invites Mr. Simon Yam, the designated member of Party B, (the
designated actor in Appendix 1) to be the brand prolocutor of Goldenway
Investments holdings Ltd. and Goldenway Precious Metal Co., Ltd. and to take a
set of photographs and to attend two press conferences (referred to as
“advertisement” hereinafter). He will be the General Prolocutor whose
endorsement will be limited to the scope of finance business, including trade of
precious metals, trade of securities, trade of futures, financial services and
portfolios. Both parties agree that the term of this Contract shall be two
years, commencing from no later than November 1, 2009 and ending on October 31,
2011 (24 months) and agree to obey the following stipulations:

I. Bylaws of remuneration and service


1.

Party A shall pay to Party B a service fee of HKD 2,000,000 (SAY TWO MILLION
ONLY) as the remuneration under this Contact within the validity period hereof.
Party B shall take a set of graphic (static) photos to match the overall
publicity campaign,and such fee shall be paid in installments as follows:

   

Remarks: Party A shall pay such remuneration via checks of banks in Hong Kong or
by way of bank deposit in Hong Kong. Party B shall perform the obligation of
payment of tax or related tax amounts, and Party A shall not bear any related
liability.

     i. Party A shall pay 50% of the total amount to Party B within 4 working
days upon the execution of this Contract.      ii.

Party A shall pay off all the outstanding amounts on the day of shooting.

    2.

The actor shall attend the shooting of a set of graphic photos after execution
of this Contract by Party B, the work of which will last for one working day not
exceeding 8 hours, and all expenses in relation thereto shall be borne by Party
A. The blue print of such work shall be provided to Party B one week ahead of
schedule. If Party B is outside Hong Kong, Party A shall pay for a business
class cabin air ticket and two economy class cabin air tickets to Party B for
the presentation in Hong Kong. The time/date of such shooting shall be notified
to Party A 20 days ahead of time.


--------------------------------------------------------------------------------

Prolocutor Contract of Goldenway Investments Holdings Limited

    3.

Party B shall attend for twice at the external publicity and promotion
activities/press conferences of Party A during the term of this Contract, the
time of which shall be not more than two and a half hours (150 min), and the
expenses of which shall be borne by Party A. (If the times exceed that described
in this Contract, Party A shall pay an extra amount of HKD 100,000 to Party B.)
If Party B is outside Hong Kong, Party A shall pay one business class cabin air
ticket and two economy class cabin air tickets to Party B in order to be present
at the activities in Hong Kong. The time/date of such publicity and promotion
activities/press conferences shall be notified to Party B thirty days in
advance.

II. Confirmation of work content of the prolocutor:

Party B agrees from no later than November 1, 2009 to October 31, 2011 (24
months):

  i.

to take a set of graphic photos for Party A, the shooting of which shall be only
once, the molding of which shall be no more than three (one molding is taken as
one type, this molding needs to be provided to Party B for review and obtain the
approval thereof 14 days ahead of time), and the advertising shall be used for
propaganda.

      ii.

to be present twice at the publicity and promotion activities/press conferences
(each time not exceeding two and a half hours).

III. Term of Use


All the photos Mr. Simon Yam takes for Party A shall be the property of Party A.
The term of use of the advertisement made under this Contract shall be from not
later than November 1, 2009 to October 31, 2011 (24 months). After the
expiration of this Contract, Party A or any authorized third party shall have no
right to use any advertisement and related materials under this Contract in any
manner. After the expiration, Party A may enter into another agreement with
Party B. Under equal conditions, Party A has the right of priority to conclude
such agreements.

IV. Method of use:


Party A shall have the right to use the content of this advertisement and
related materials in all media in the form of version editing. All media shall
include, without limitation, website, poster, presswork, papers, magazines,
television, indoor and outdoor light boxes, marketing publications, promotion
products, souvenirs and public media.

V.

Conditions of Shooting

    i.

Shooting of a set of graphic (static) photos: Party B shall ensure to attend
shooting of a whole day, each not exceeding eight hours of continuous shooting
(from the completion of make-up at the site to the end of shooting on-site,
including one hour for dining).


--------------------------------------------------------------------------------

Prolocutor Contract of Goldenway Investments Holdings Limited

        ii.

All costumes and accessories shall be provided by Party A. Party A shall be
solely responsible for organizing all shooting personnel and other related
persons and providing the moldings of such shooting, art direction and
positioning. The parties have reached a consensus on the form of shooting. Party
A may use the photos of Party B on any media, with appropriate modifications
thereto, without involving any nudity or obscenity.

      iii.

During the shooting of photos and twice attendance at Party A’s external
publicity and promotion activities/press conferences, the hair styling and
make-up shall be provided by Party B, and Party A will bear a fee not exceeding
HKD 30,000 with respect of each time.

      iv.

Party A ensures not to use Party B for any violent or obscene performing,
sexually suggestive scenes and love scene, and may not use any stand-in.

      v.

If such shooting can not be consummated in a timely manner due to any force
majeure, the parties shall separately agree to a time for shooting, in which
case, Party B shall continue to perform and complete the shooting, and Party A
shall be held liable for any and all extra expenses.

VI. Obligations of the Parties


i.

Party A shall be responsible for the expenses of costumes for the performing
service of Party B during the shooting, and for reasonable meals.

    ii.

Party A may neither use Party B’s name or image in the publicity and promotion
of any other enterprise or product without permission, nor exaggerate the scope
of its cooperation with Party B or make any untruthful publicity.

    iii.

Party B may not accept and shoot for any advertisement of any enterprise in the
same industry, during the term of this Contract.

    iv.

Party B agrees that its advertisement images may, during the term of this
Contract, be used in and on all advertisings and packages of Party B, and the
portraiture right thereof shall be owned by Party A.

    v.

During the term hereof, if any communication media contacts Party B and proposes
any interview arrangements, Party B shall promptly notify Party A thereof, such
that the parties may work with each other to make the most appropriate
arrangement.

VII. Liability for Breach:

i.

The parties shall perform in strict accordance with the terms of this Contract.
In the event of any difference, the parties shall resolve it by friendly
consultations. Any party shall compensate the other party appropriately for any
and all losses incurred thereby due to any breach of the first party.

    ii.

Party B shall be aware of the liabilities and obligations set out in this
Prolocutor Contract; in the case of any breach on its part during the
performance hereof, Party B retains the right to recover the relevant
remuneration hereunder as already paid.




--------------------------------------------------------------------------------

Prolocutor Contract of Goldenway Investments Holdings Limited

VIII. Force Majeure:

i.

Where either party is prevented from performing this Contract due to any force
majeure, the parties shall resolve it via friendly consultations, failing which,
such dispute may be referred to relevant arbitration commission or follow the
laws and regulations of the Hong Kong Special Administrative Region.

IX. Effectiveness

i.

This Contract shall come into force on the date of the last signature of the
parties is put hereto.

    ii.

This Contract is made in duplicate, with each party holding one copy as signed
(sealed) by the other party, both of which are equally authentic.

 

 

 




--------------------------------------------------------------------------------

Prolocutor Contract of Goldenway Investments Holdings Limited

[exhibit10-8x5x1.jpg]

For and on behalf of: Party A (seal):     GOLDENWAY INVESTMENTS HOLDINGS LIMITED
(印章内容) By: ____________Eric Cheung – CEO____________________________ Address:
Suite 3702-3704, 37/F., Tower 6, The Gateway, Harbour City, Kowloon, Hong Kong  
    Dated: MM DD, 2009

 [exhibit10-8x5x2.jpg]

Party B (seal): __A Marketing Co., Ltd _________________________
By: Miss Lam Yan Dong, Marketing Director

Address: Suite 904, Valley Centre, Morrison Hill Road, Wan Chai, Hong Kong

Dated: October 16, 2009

--------------------------------------------------------------------------------

Prolocutor Contract of Goldenway Investments Holdings Limited


Attachment 1:




Original Name Simon Yam [exhibit10-8x6x1.jpg] English Name Simon Yam Date of
Birth March 19, 1955 Occupation Internationally-renowned actor and model    
Recent Ip Man; Police Tactical Unit: Comrades in Arms and Partners;        
Movies The Storm Warriors II, etc.  


 End  A Marketing Co., Ltd.

 

[exhibit10-8x6x2.jpg]

--------------------------------------------------------------------------------